               Case 7:16-cv-03477-PMH Document 181 Filed 07/02/21 Page 1 of 2

                                    Application granted. Defendants' witness Stephanie Bezio may testify via two-way
                                    video at the evidentiary hearing on August 4, 2021 at 1:00 p.m. Defendants'
                                    counsel is directed to make arrangements for Ms. Bezio's testimony with the A/V
                                    department prior to that date (212-805-0134).

                                    The Clerk ofSthe Court
                                                  TATE OF NisEW
                                                              respectfully
                                                                 YORK directed to terminate the motion sequence
                                    pending at Doc. 181.
                                        OFFICE OF THE ATTORNEY GENERAL
                                    SO ORDERED.
          LETITIA JAMES                                                                   DIVISION OF REGIONAL OFFICES
         ATTORNEY GENERAL                                                                 WESTCHESTER REGIONAL OFFICE
                                    _______________________
July 2, 2021                        Philip M. Halpern
                                    United States District Judge

Hon. J. Philp M. Halpern      Dated: White Plains, New York
United States District Court         July 6, 2021
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:      Thompson v. Booth et al., 16-CV-3477 (PMH)

Dear Hon. J. Halpern:

              In this matter, this Office represents Defendants Salerno, Garnot, Jordan, and Vigna. This
      letter motion is a request that defendants’ witness Stephanie Bezio be able to testify via two-way video
      at the evidentiary hearing on August 4, 2021 at 1:00 p.m. Ms. Bezio is a single mother of two
      children, each under the age of 7. She lives nearly five hours away from the Charles L. Brieant
      courthouse. To drive in one direction takes four (4) to five (5) hours. She would need to stay
      overnight in White Plains if she were to testify in person but would have no one to provide child
      care because she is a single mother without any family members in the immediate area. Plaintiff's
      counsel consented to the request.

               While the Sixth Amendment's Confrontation Clause gives defendants the right “to
      be confronted with the witnesses against [them],” U.S. Const. amend. VI, the Supreme Court made
      clear in Maryland v. Craig, 497 U.S. 836 (1990), that it does not “guarantee[ ]” defendants “the
      absolute right to a face-to-face meeting” with accusatory witnesses. Id. at 844 (emphasis in
      original). Rather, “the Confrontation Clause reflects a preference for face-to-face confrontation at
      trial, a preference that must occasionally give way to considerations of public policy and the
      necessities of the case.” Id. at 849 (emphasis in original, citation and internal quotation marks
      omitted). Accordingly, Craig held that “a defendant's right to confront accusatory witnesses may be
      satisfied absent a physical, face-to-face confrontation at trial only where denial of such
      confrontation is necessary to further an important public policy and only where the reliability
      of the testimony is otherwise assured.” Id. at 850.

              Witnesses who cannot travel long distances are frequently permitted to testify via two-way
       video.See e.g. United States v. McKown, No. 16 Cr. 178, 2020 U.S. Dist. LEXIS 1293, at *5 (N.D. Ind.

           44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 ● OFFICE: (914) 422-8755 ● FAX (914) 422-8706 ● AG.NY.GOV
             Case 7:16-cv-03477-PMH Document 181 Filed 07/02/21 Page 2 of 2



   Jan. 6, 2020) (“[T]here is an important public interest in allowing witnesses to testify who cannot
   travel because of age or health.”). Here, the reason is child care but the burden is equally onerous.
   The right to confrontation is preserved in two-way video testimony. Unlike one-way video, two-way
   video “preserve[s] the face-to-face confrontation” required by the Sixth Amendment. United States v.
   Gigante, 166 F.3d 75, 81 (2d Cir. 1999). Accordingly, the Court of Appeals has authorized the use of
   two-way video testimony “[u]pon a finding of exceptional circumstances” and when it “furthers the
   interests of justice.” Id.

           In determining whether to permit testimony by two-way video, courts in this Circuit have
   applied the rules used in connection with Rule 15 depositions and allowed video testimony when (1)
   the witness's testimony is material; (2) the Government has made good-faith and reasonable efforts to
   obtain the witness's presence and is unable to do so, and (3) allowing testimony by such means
   furthers the interests of justice." United States v. Mostafa, 14 F. Supp. 3d 515, 521 (S.D.N.Y. Apr. 12,
   2014); accord United States v. Buck, 271 F. Supp. 3d 619, 622-623 (S.D.N.Y. Dec. 5, 2017).

           Here Ms. Bezio’s testimony is material to the filing of untimely grievances by Plaintiff. This
   Office has made good faith efforts for in-person production, but she has repeatedly expressed her
   limitations regarding travel and child care and allowing her testimony by two-way video would
   further the interests of justice in the potential resolution or furtherance of this matter towards
   resolution.



Respectfully submitted,




Janice Powers, AAG




                                                      2
